Cite as 2015 Ark. App. 686

                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CR-15-483


KERRY ANGELA WILSON                              Opinion Delivered   DECEMBER 2, 2015
                   APPELLANT
                                                 APPEAL FROM THE CRAIGHEAD
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CR-2007-0066; CR-2013-1208]

STATE OF ARKANSAS                                HONORABLE VICTOR L. HILL,
                                 APPELLEE        JUDGE

                                                 REMANDED TO SETTLE AND
                                                 SUPPLEMENT THE RECORD;
                                                 REBRIEFING ORDERED


                             DAVID M. GLOVER, Judge

       The Craighead County Circuit Court, sitting as trier of fact, convicted appellant Kerry

Angela Wilson of aggravated residential burglary. At the same hearing, Wilson’s suspended

sentences for two counts of forgery were revoked as well. On appeal, Wilson argues that there

was insufficient evidence presented by the State to support both the conviction and the

revocation of her suspended sentences. We are unable to address her arguments at this time

due to numerous deficiencies in her brief. We remand to the circuit court to settle and

supplement the record, and, after that is completed, we direct Wilson to file a substituted

abstract, brief, and addendum.

                                       Verbatim Record

       Wilson was interviewed by Detective Brandon King of the Jonesboro Police

Department regarding her participation in the aggravated residential burglary. This interview
                                    Cite as 2015 Ark. App. 686

was taped, and a DVD of the interview was introduced into evidence as an exhibit by the

State and played. However, there is no transcript of the taped statement in the record, and,

while the digital recording is attached to the record with the other exhibits, a copy of the

recording is not included in the addendum. In Piper v. State, 2014 Ark. App. 224, our court

held that, because a verbatim record had not been made of all proceedings pertaining to any

contested matter before the trial court, and a waiver of this requirement had not been made

on the record, the case had to be remanded to settle and supplement the record.

                                        Essential Documents

       Essential documents required by Arkansas Supreme Court Rule 4-2(a)(8)(A)(i) are

missing from the addendum, including the criminal information charging Wilson with

aggravated residential burglary and aggravated assault; State’s Exhibit 9, which is the DVD of

Wilson’s interview; and State’s Exhibit 10, which is the ledger sheet from the Craighead

County Sheriff’s Department showing Wilson’s payments toward her restitution.1

       We remand this case to the circuit court to settle the record by requiring that a

verbatim transcription be made of Wilson’s custodial statement and to supplement the record

with the addition of this transcription within thirty days of this opinion. Piper, supra. Once

that has been done, we direct Wilson to file a substituted abstract, brief, and addendum

incorporating the abstract of the transcript of the custodial statement and the DVD of the


       1
         We note that, while contained in Wilson’s copy of her brief filed with our clerk’s office,
the Attorney General’s office, in its copying of Wilson’s brief, failed to include the January 16, 2015
sentencing order for Wilson’s aggravated-residential-burglary conviction, page eleven of the abstract,
page three of the statement of the case, page three of the argument, and pages seventeen and eighteen
of the addendum.

                                                  2
                                  Cite as 2015 Ark. App. 686

statement, as well as the other essential documents listed above, within fifteen days after the

supplemental record has been filed. We caution counsel that the deficiencies listed are merely

illustrative and not necessarily exhaustive, and we encourage counsel to familiarize herself with

the requirements of Rule 4-2 to ensure that the substituted brief contains all necessary

information and documents.

       Remanded to settle and supplement the record; rebriefing ordered.

       HIXSON and HOOFMAN, JJ., agree.

       Terry Goodwin Jones, for appellant.

       Leslie Rutledge, Att’y Gen., by: Evelyn D. Gomez, Ass’t Att’y Gen., for appellee.




                                               3